EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the "Agreement"), dated as January 1, 2005 between
Osmotics Pharma, Inc. a Colorado corporation with its principal offices at 1444
Wazee Street, Denver, Colorado and Peter M. Elias, M.D. of San Francisco,
California("Executive").

RECITALS

A. The Company is in the business of discovering, developing and commercializing
prescription products for dermatology, oncology and infectious diseases. The
Company, in its business, develops and uses certain Confidential Information (as
defined in Paragraph 8(b) below). Such Confidential Information will necessarily
be communicated to or acquired by Executive by virtue of his employment with the
Company, and the Company has spent time, effort and money to develop such
Confidential Information and to promote and increase its goodwill; and

B. The Company desires to retain the services of, and employ, Executive on its
own behalf and on behalf of its affiliated companies for the period provided in
this Agreement and, in so doing, to protect its Confidential Information and
goodwill, and Executive is willing to accept employment by the Company on an
exclusive basis for such period, upon the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:



1.

Employment. Subject to the terms and conditions of this Agreement, the Company
agrees to employ Executive, and Executive agrees to accept employment from, and
remain in the employ of, the Company for the period stated in Paragraph 3
hereof.

2.

Position and Responsibilities. During the period of his employment hereunder,
Executive agrees to serve the Company, and the Company shall employ Executive,
as its Chief Scientific Officer. As Chief Scientific Officer, Executive shall be
responsible for: (a) assisting management in the development of new products and
the reformulation of existing products; (b) advising management on its clinical
trial strategies and assisting in the recruitment of investigators; (c)
developing clinical trial protocols; (d) attending scientific conferences and
presenting data related to the Company's products; (e) evaluating the scientific
merits of new technologies or products that the Company may seek to develop; and
(f) such additional duties and responsibilities consistent with the position of
Chief Scientific Officer as may reasonably be assigned to Executive.

3.

Term and Duties.

 

 

a)

Term of Employment. The period of Executive's employment under this Agreement
shall be deemed to have commenced on the date of this Agreement and shall
continue until May 1, 2006 and may continue thereafter from year to year upon
mutual consent of the parties.

 

(b)

Duties. During the period of his employment hereunder and except for illness,
reasonable vacation periods, and reasonable leaves of absence, Executive shall
devote his best efforts and at least 50% of his time during normal business
hours, attention, skill and efforts to the business and affairs of the Company
and its affiliated companies, as such business and affairs now exist and as they
may be hereafter changed or added to, under and pursuant to the general
direction of the Board of Directors of the Company (the "Board"). The Company
shall retain full direction and control of the means and methods by which
Executive performs the services for which he is employed hereunder. Unless and
until otherwise mutually agreed to between the Company and Executive, Executive
shall not be required to relocate to Denver, Colorado and may maintain a
residence in the location of his choice. Executive shall be provided with
suitable administrative support and support personnel customary in the industry.

4.

Compensation and Reimbursement of Expenses; Other Benefits.

 

(a)

Compensation.

   

(1)

Regular Compensation. During the period of his employment hereunder, Executive
shall be paid a salary, in monthly or semi-monthly installments (in accordance
with the Company's normal payroll practices for senior executive officers), at
the rate of Ninety Thousand Dollars ($90,000.00) per year, or such higher salary
as may be from time to time approved by the Board (or any duly authorized
Committee thereof) (any such higher salary so approved to be thereafter the
minimum salary payable to Executive during the remainder of the term hereof),
plus such additional incentive compensation, if any, as may be awarded to him
yearly by the Board (or any duly authorized Committee thereof).

 

(b)

Reimbursement of Expenses. The Company shall pay or reimburse Executive, in
accordance with its normal policies and practices, for all reasonable travel and
other expenses incurred by Executive in performing his obligations hereunder.
The Company further agrees to furnish Executive with such assistance and
accommodations as shall be suitable to the character of Executive's position
with the Company and adequate for the performance of his duties hereunder.

 

(c)

Other Benefits. During the period of his employment hereunder Executive shall be
entitled to receive all other benefits of employment generally available to
other members of the Company's management and those benefits for which key
executives are or shall become eligible, when and as he becomes eligible
therefor, including without limitation, life insurance benefits, short and
long-term disability plans, deferred compensation plans, and participation in
the Company's Bonus Plan and any Stock Option plans. The Company agrees that
none of such benefits shall be altered in any manner or in such a way as to
reduce any then existing entitlement of Executive thereunder. Notwithstanding
the foregoing, it is specifically agreed to by the parties that Executive shall
obtain and pay for his own health insurance.

 

(d)

Executive shall be entitled to annual vacation of 2 weeks.

5.

Stock Options. As an inducement to enter into this Agreement, Executive will be
granted on or about January 1, 2005, a non-qualified stock option to purchase
One Hundred Fifty Thousand (150,000) shares of the Company's common stock, at a
per share exercise price of One Dollar per share ($1.00). These options shall
vest 100% upon grant.

6.

Assignment of Patent Rights to inventions.

 

In the event that Executive develops any inventions while in the Company's
employ, Executive agrees to promptly disclose such invention to Company, assist
in the development of such invention and assign the rights to such invention to
the Company.

7.

Benefits Payable Upon Disability or Death.

 

(a)

Disability Benefits. If, during the term of this Agreement, Executive shall be
prevented from properly performing services hereunder by reason of his illness
or other physical or mental incapacity, the Company shall continue to pay
Executive his then current salary hereunder during the period of such
disability; or, if less, for a period of (12) calendar months, at which time the
Company's obligations hereunder shall cease and terminate.

 

(b)

Death Benefits. In the event of the death of Executive during the term of this
Agreement, Executive's salary payable hereunder shall continue to be paid to
Executive's surviving spouse, or if there is no spouse surviving, then to
Executive's designee or representative (as the case may be) through the
six-month period following the end of the calendar month in which Executive's
death occurs. Thereafter, all of the Company's obligations hereunder shall cease
and terminate.

 

(c)

Other Plans. The provisions of this Paragraph 7 shall not affect any rights of
Executive's heirs, administrators, executors, legatees, beneficiaries or assigns
under the Company's Profit-Sharing Investment Plan, ESBP, Restricted Stock and
Stock Option Plan (or any other similar plan or arrangement), any stock purchase
plan or any other employee benefit plan of the Company, and any such rights
shall be governed by the terms of the respective plans.

8.

Obligations of Executive During and After Employment.

 

(a)

Noncompetition. During the Employment Period and until the 12-month anniversary
of the Executive's Date of Termination if the Executive's employment is
terminated by the Company for Cause or the Executive terminates employment
without Good Reason, the Executive shall not engage in or become associated with
any Competitive Activity. For purposes of this Section 8(a), a "Competitive
Activity" shall mean any business or other endeavor that engages in any country
in which the Company has significant business operations to a significant degree
in a business that directly competes with all or any substantial part of the
Company's business. The Executive shall be considered to have become "associated
with a Competitive Activity" if he becomes involved as an owner, employee,
officer, director, independent contractor, agent, partner, advisor, or in any
other capacity calling for the rendition of the Executive's personal services,
with any individual, partnership, corporation or other organization that is
engaged in a Competitive Activity and his involvement relates to a significant
extent to the Competitive Activity of such entity; provided, however, that the
Executive shall not be prohibited from (a) owning less than one percent (1%) of
any publicly traded corporation, whether or not such corporation is in
competition with the Company; (b) serving as a director of a corporation or
other entity the primary business of which is not a Competitive Activity or (c)
serving as a consultant to other non-competitive companies provided however that
such consulting activities, in total, do not exceed 25% of normal work hours.
If, at any time, the provisions of this Section 8(a) shall be determined to be
invalid or unenforceable, by reason of being vague or unreasonable as to area,
duration or scope of activity, this Section 8(a) shall be considered divisible
and shall become and be immediately amended to only such area, duration and
scope of activity as shall be determined to be reasonable and enforceable by the
court or other body having jurisdiction over the matter; and the Executive
agrees that this Section 8(a) as so amended shall be valid and binding as though
any invalid or unenforceable provision had not been included herein.

 

(b)

Unauthorized Use of Confidential Information. Executive acknowledges and agrees
that (i) during the course of his employment Executive will have produced and/or
have access to Confidential Information (as defined in subparagraph (c) hereof),
of the Company and its affiliated companies, and (ii) the unauthorized use or
sale of any of such confidential or proprietary information at any time would
harm the Company and would constitute unfair competition with the Company.
Executive promises and agrees not to engage in any unfair competition with the
Company either during or after the term of this Agreement. Therefore, during and
subsequent to his employment by the Company and its affiliated companies,
Executive agrees to hold in confidence and not, directly or indirectly,
disclose, use, copy or make lists of any such information, except to the extent
expressly authorized by the Company in writing or as required by law. All
records, files, drawings, documents, equipment, and the like, or copies thereof,
relating to the Company's business, or the business of any of its affiliated
companies, which Executive shall prepare, use, or come into contact with, shall
be and remain the sole property of the Company, and shall not be removed (except
to allow Executive to perform his responsibilities hereunder while traveling for
business purposes or otherwise working away from his office) from the Company's
or the affiliated company's premises without its prior written consent, and
shall be promptly returned to the Company upon termination of employment with
the Company and its affiliated companies. This paragraph 8(b) shall survive the
termination or expiration of this Agreement.

 

(c)

Confidential Information Defined. For purposes of this Agreement,"Confidential
Information" means all information (whether reduced to written, electronic,
magnetic or other tangible form) acquired in any way by Executive during the
course of his employment with the Company or any of its affiliated companies
concerning the products, projects, activities, business or affairs of the
Company and its affiliated companies, or the Company's or any of its affiliated
company's customers, including, without limitation, (i) all information
concerning trade secrets of the Company and its affiliated companies, including
computer programs, system documentation, special hardware, product hardware,
related software development, manuals, formulae, processes, methods, machines,
compositions, ideas, improvements or inventions of the Company and its
affiliated companies, (ii) all sales and financial information concerning the
Company and its affiliated companies, (iii) all customer and supplier lists of
the Company and its affiliated companies, (iv) all information concerning
products or projects under development by the Company or any of its affiliated
companies or marketing plans for any of those products or projects, and (v) all
information in any way concerning the products, projects, activities, business
or affairs of customers of the Company or any of its affiliated companies which
was furnished to him by the Company or any of its agents or customers; provided,
however, that Confidential Information does not include information which (A)
becomes available to the public other than as a result of a disclosure by
Executive, (B) was available to him on a non-confidential basis outside of his
employment with the Company, or (C) becomes available to him on a non-
confidential basis from a source other than the Company or any of its agents,
creditors, suppliers, lessors, lessees or customers.

 

(d)

Nonsolicitation. Executive recognizes and acknowledges that it is essential for
the proper protection of the business of the Company and its affiliated
companies that Executive be restrained for a reasonable period following the
termination of Executive's employment with the Company and its affiliated
companies from: (i) soliciting or inducing any employee of the Company or any of
its affiliated companies to leave the employ of the Company or any of its
affiliated companies; (ii) hiring or attempting to hire any employee of the
Company or any of its affiliated companies; or (iii) soliciting the trade of or
trading with the customers of the Company or any of its affiliated companies for
any competitive business purpose. Accordingly, Executive agrees that during the
term of his employment hereunder, and for the Restricted Period thereafter
following the termination of Executive's employment with the Company and its
affiliated companies for any reason, Executive shall not, directly or
indirectly, (x) hire, solicit, aid in or encourage the hiring and/or
solicitation of, contract with, aid in or encourage the contracting with, or
induce or encourage to leave the employment of the Company or any of its
affiliated companies, any employee of the Company or any of its affiliated
companies; and (y) solicit, aid in or encourage the solicitation of, contract
with, aid in or encourage the contracting with, service, or contact any person
or entity which is, or was, within three years prior to the termination of
Executive's employment with the Company and its affiliated companies, a customer
of the Company or any of its affiliated companies for the purpose of offering or
selling a product or service competitive with any of those offered by the
Company of any of its affiliated companies. For purposes of this Paragraph 7(d),
the "Restricted Period" shall be deemed to be the longer of (i) one(1) year
following termination of Executive's employment for any reason or (ii) the
period during which Executive is receiving salary continuation payments
hereunder. This Paragraph 8(d) shall survive the termination or expiration of
this Agreement.

 

(e)

Remedy for Breach. Executive agrees that in the event of a breach or threatened
breach of any of the covenants contained in this Paragraph 8, the Company shall
have the right and remedy to have such covenants specifically enforced by any
court having jurisdiction, it being acknowledged and agreed that any material
breach of any of the covenants will cause irreparable injury to the Company and
that money damages will not provide an adequate remedy to the Company.

9.

Termination.

 

(a)

For Cause. Notwithstanding anything herein to the contrary, the Company may,
without liability, terminate Executive's employment hereunder for Cause (as
defined below) at any time upon written notice from the Board (or any duly
authorized Committee thereof) specifying such Cause, and thereafter, the
Company's obligations hereunder shall cease and terminate; provided, however,
that such written notice shall not be delivered until after the Board (or any
duly authorized Committee thereof) shall have given Executive written notice
specifying the conduct alleged to have constituted such Cause and Executive has
failed to cure such conduct, if curable, within fifteen (15) days following
receipt of such notice. As used herein, the term "Cause" shall mean (i)
Executive's willful misconduct, habitual neglect, dishonesty or other
intentional actions (or failures to act) which are materially and demonstrably
injurious to the Company, or (ii) a material breach by Executive of one or more
terms of this Agreement.

 

(b)

Arbitration Required to Confirm Cause. In the event of a termination for Cause
pursuant to subparagraph (a) above, the Company shall continue to pay
Executive's then current compensation as specified in this Agreement until the
issuance of an arbitration award affirming the Company's action. Such
arbitration shall be held in accordance with the provisions of Paragraph 10(d)
below. In the event the award upholds the action of the Company, Executive shall
promptly repay to the Company any sums received pursuant to this subparagraph
9(b), following termination of employment.

 

(c)

Other than for Cause; Performance, Reorganization. Notwithstanding anything
herein to the contrary, the Company may also terminate Executive's employment
(without regard to any general or specific policies of the Company relating to
the employment or termination of its employees) (i) should Executive fail to
perform his duties hereunder in a manner satisfactory to the Board, provided
that Executive shall first be given written notice of such unsatisfactory
performance and a period of ninety (90) days to improve such performance to a
level deemed acceptable to the Board, (ii) should Executive's position be
eliminated as a result of a reorganization or restructuring of the Company or
any of its affiliated companies or (iii) for any other reason or reasons.

 

(d)

Obligations of the Company on Termination of Employment.

   

i)

If the Company terminates Executive's employment pursuant to subparagraph 9(a)
above and the Company's action is affirmed as specified in subparagraph 9(b)
above or Executive terminates his employment with the Company other than for
Good Reason (as defined in subparagraph (d)(iii)), then all of the Company's
obligations hereunder shall immediately cease and terminate. Executive shall
thereupon have no further right or entitlement to additional salary, incentive
compensation payments or awards, or any perquisites from the Company whatsoever,
and Executive's rights, if any, under the Company's employee and executive
benefit plans shall be determined solely in accordance with the express terms of
the respective plans;

   

ii)

If the Company terminates Executive's employment pursuant to subparagraph 9(c)
above or Executive terminates his employment with the Company for Good Reason
prior to the expiration of this Agreement, then in lieu of any benefits payable
pursuant to the Company's Executive Severance Policy (so long as the
compensation and benefits payable hereunder equal or exceed those payable under
said Policy) and in complete satisfaction and discharge of all of its
obligations to Executive hereunder (with the exception of Paragraph 6), the
Company shall, provided Executive is not in breach of the provisions of
Paragraph 8 hereof, and except as provided in Paragraph 10(c) below, (A)
continue Executive's then base salary, without increase, for the remainder of
the term of this Agreement, (B) continue Executive's incentive award
compensation under the terms of the Company's Bonus Plan for each fiscal year
ending with or within the term of this Agreement, such Bonus awards to be equal,
in each case, to Executive's Individual Target Award existing at the time of his
termination of employment, (C) accelerate the vesting of all stock options
granted to Executive and (D) terminate Executive's participation in the
Company's tax-qualified profit-sharing plans and stock purchase plans, pursuant
to the terms of the respective plans, as of the date of Executive's termination
of employment.

   

iii)

For purposes of this Agreement, "Good Reason" shall mean any of the following
actions, if taken without the express written consent of Executive, (A) any
material change by the Company in Executive's functions, duties or
responsibilities, which change would cause Executive's position with the Company
to become of less dignity, responsibility, importance, or scope as compared to
the position and attributes that applied to Executive as of the Effective Date;
(B) any significant reduction in Executive's base salary, other than a reduction
effected as part of an across-the-board reduction affecting all executive
employees of the Company; C) any material failure by the Company to comply with
any of the provisions of the Agreement; (D) the Company's requiring Executive to
be based at any office or location more than 25 miles from the office at which
Executive is based as of the Effective Date, except for travel reasonably
required in the performance of Executive's responsibilities; or (E) any failure
by the Company to obtain the express assumption of the Agreement by any
successor or assign of the Company.

10.

General Provisions.

 

(a)

Executive's rights and obligations hereunder shall not be transferable by
assignment or otherwise. Nothing in this Agreement shall prevent the
consolidation of the Company with, or its merger into, any other corporation, or
the sale by the Company of all or substantially all of its properties or assets;
and this Agreement shall inure to the benefit of, be binding upon and be
enforceable by, any successor surviving or resulting corporation, or other
entity to which such assets shall be transferred. This Agreement shall not be
terminated by the voluntary or involuntary dissolution of the Company.

 

(b)

This Agreement (together with the Termination Agreement between the parties of
even date herewith) and the rights of Executive with respect to the benefits of
employment referred to in Paragraph 4(c) constitute the entire agreement between
the parties hereto in respect of the employment of Executive by the Company.
Unless specifically stated, nothing whatsoever in this Agreement shall diminish,
impair, or in any manner adversely affect Executive's right to receive any
benefits that Executive had accrued or to which he was otherwise entitled as of
the date immediately prior to the Effective Date as a result of his previous
employment by, or retirement from, the Company.

 

(c)

In the event Executive's employment with the Company shall terminate under
circumstances otherwise providing Executive with a right to benefits under both
Section 5 of the Termination Agreement and Paragraph 8(d)(ii) of this Agreement,
Executive shall be entitled to receive the greater of the benefits provided
therein or herein, calculated individually, without duplication.

 

(d)

Any dispute, controversy or claim arising under or in connection with this
Agreement, or the breach hereof, shall be settled exclusively by arbitration in
accordance with the Rules of the American Arbitration Association then in
effect. Judgment upon the award rendered by the arbitrator may be entered in any
court of competent jurisdiction. Any arbitration held pursuant to this paragraph
in connection with any termination of Executive's employment shall take place in
Denver, Colorado at the earliest possible date. If any proceeding is necessary
to enforce or interpret the terms of this Agreement, or to recover damages for
breach thereof, the prevailing party shall be entitled to reasonable attorneys
fees and necessary costs and disbursements, not to exceed in the aggregate one
percent (1%) of the net worth of the other party, in addition to any other
relief to which he or it may be entitled.

 

(e)

The provisions of this Agreement shall be regarded as divisible, and if any of
said provisions or any part hereof are declared invalid or unenforceable by a
court of competent jurisdiction, the validity and enforceability of the
remainder of such provisions or parts hereof and the applicability hereof shall
not be affected thereby.

 

(f)

This Agreement may not be amended or modified except by a written instrument
executed by the Company and Executive.

 

(g)

This Agreement and the rights and obligations hereunder shall be governed by and
construed in accordance with the laws of the State of Colorado without regard to
its principles of conflict of laws.

10.

Indemnification.

 

(a)

General. The Company agrees that if the Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a "Proceeding"), by reason of the
fact that the Executive is or was a director or officer of the Company or any of
their affiliates or is or was serving at the request of the Company or any of
their affiliates as a trustee, director, officer, member, employee or agent of
another corporation or a partnership, joint venture, limited liability company,
trust or other enterprise, including, without limitation, service with respect
to employee benefit plans, whether or not the basis of such Proceeding is
alleged action in an official capacity as a trustee, director, officer, member,
employee or agent while serving as a trustee, director, officer, member,
employee or agent, the Executive shall be indemnified and held harmless by the
Company to the fullest extent authorized by Delaware law, as the same exists or
may hereafter be amended, against all Expenses incurred or suffered by the
Executive in connection therewith, and such indemnification shall continue as to
the Executive even if the Executive has ceased to be an officer, director,
trustee or agent, or is no longer employed by the Company and shall inure to the
benefit of her heirs, executors and administrators.

 

(b)

Expenses. As used in this Agreement, the term "Expenses" shall include, without
limitation, damages, losses, judgments, liabilities, fines, penalties, excise
taxes, settlements, and costs, attorneys' fees, accountants' fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.

 

(c)

Enforcement. If a claim or request under this Section 10 is not paid by the
Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, the Executive may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, the Executive shall be
entitled to be paid also the expenses of prosecuting such suit. All obligations
for indemnification hereunder shall be subject to, and paid in accordance with,
applicable Delaware law.

 

(d)

Partial Indemnification. If the Executive is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Executive for the portion of such Expenses to which
the Executive is entitled.

 

(e)

Advances of Expenses. Expenses incurred by the Executive in connection with any
Proceeding shall be paid by the Company in advance upon request of the Executive
that the Company pay such Expenses, but only in the event that the Executive
shall have delivered in writing to the Company (i) an undertaking to reimburse
the Company for Expenses with respect to which the Executive is not entitled to
indemnification and (ii) a statement of his good faith belief that the standard
of conduct necessary for indemnification by the Company has been met.

 

(f)

Notice of Claim. The Executive shall give to the Company notice of any claim
made against him for which indemnification will or could be sought under this
Agreement. In addition, the Executive shall give the Company such information
and cooperation as it may reasonably require and as shall be within the
Executive's power and at such times and places as are convenient for the
Executive.

 

(g)

Defense of Claim. With respect to any Proceeding as to which the Executive
notifies the Company of the commencement thereof:

   

(i)

The Company will be entitled to participate therein at its own expense;

   

(ii)

Except as otherwise provided below, to the extent that it may wish, the Company
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to the Executive, which in the Company's sole discretion may be
regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. The Executive also shall have the
right to employ his own counsel in such action, suit or proceeding if she
reasonably concludes that failure to do so would involve a conflict of interest
between the Company and the Executive, and under such circumstances the fees and
expenses of such counsel shall be at the expense of the Company.

   

(iii)

The Company shall not be liable to indemnify the Executive under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. The Company shall not settle any action or claim in any manner
which would impose any penalty that would not be paid directly or indirectly by
the Company or limitation on the Executive without the Executive's written
consent. Neither the Company nor the Executive will unreasonably withhold or
delay their consent to any proposed settlement.

 

(h)

Non-exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 10 shall not be exclusive of any other right which the Executive
may have or hereafter may acquire under any statute or certificate of
incorporation or by-laws of the Company or any subsidiary, agreement, vote of
shareholders or disinterested directors or trustees or otherwise.

11.

Legal Fees and Expenses. If any contest or dispute shall arise between the
Company and the Executive regarding any provision of this Agreement, the Company
shall reimburse the Executive for all legal fees and expenses reasonably
incurred by the Executive in connection with such contest or dispute, but only
if the Executive prevails to a substantial extent with respect to the
Executive's claims brought and pursued in connection with such contest or
dispute. Such reimbursement shall be made as soon as practicable following the
resolution of such contest or dispute (whether or not appealed) to the extent
the Company receives reasonable written evidence of such fees and expenses.

12.

Successors; Binding Agreement.

 

No rights or obligations of the Company under this Agreement may be assigned or
transferred, except that the Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall include any
successor to its business and/or assets (by merger, purchase or otherwise) which
executes and delivers the agreement provided for in this Section 12 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

13.

Establishment of Revolving Research Fund.

 

Osmotics agrees to advance the sum of Ten Thousand Dollars ($10,000) to be made
payable to NCIRE to be used at Dr. Elias's discretion to carry out research and
investigations directly related to the development and improvement of the
Company's products, including, but not limited to Triceram, TriCerAm Rx and
NeoCerAm Rx. Dr. Elias agrees to provide periodic updates on the use of such
funds, the research conducted and the results obtained. As to further advances,
Dr. Elias agrees to provide the Company with an estimated budget which shall be
agreed upon by both parties prior to additional advances.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date

first above written.

 

Osmotics Pharma, Inc.

 

By /s/ Steven Porter        
   Steven Porter, President

 

/s/ Peter Elias             


Executive